Exhibit 10.10

Summary of Compensation Payable to Named Executive Officers

Base Salary. The Compensation and Leadership Development Committee (the
“Committee”) of the Board of Directors of Yahoo! Inc. (“Yahoo!”) has approved
the 2012 base salaries of Yahoo!’s principal executive officer and principal
financial officer (the “Named Executive Officers”). The following table shows
for each of the Named Executive Officers the annual base salary for 2012:

 

Name and Principal Position    2012
Annual
Base
Salary ($)  

Marissa A. Mayer

Chief Executive Officer

     1,000,000   

Ken Goldman

Chief Financial Officer

     600,000   

Bonus. In addition to receiving a base salary, Yahoo!’s Named Executive Officers
are also eligible to receive an annual bonus.

Yahoo!’s Named Executive Officer bonuses for 2012 will be determined under
Yahoo!’s Executive Incentive Plan. The Named Executive Officers’ respective
target bonus opportunities (expressed as a percentage of annual base salary)
under the Executive Incentive Plan for 2012 are as follows: Ms. Mayer – 200% and
Mr. Goldman – 90%. The Committee also has the ability to award discretionary
bonuses from time to time in circumstances the Committee determines to be
appropriate.

Long-Term Incentives. The Named Executive Officers are also eligible to receive
equity-based incentives and other awards from time to time at the discretion of
the Committee. To the extent required by SEC regulations, equity-based
incentives granted by Yahoo! to the Named Executive Officers are reported on
Form 4 filings with the Securities and Exchange Commission.